UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1036


GUSTAVE D. BIAKA,

                Petitioner,

          v.

MICHAEL B. MUKASEY, Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 17, 2008           Decided:   November 13, 2008


Before MICHAEL, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Terri J. Scadron, Assistant Director, Kristina R.
Sracic,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gustave D. Biaka, a native and citizen of the Ivory

Coast,   petitions    for   review    of    an   order   of   the   Board   of

Immigration Appeals (“Board”) denying his motion to reconsider,

which the Board construed as his third motion to reopen.                    We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion.              See 8

C.F.R. § 1003.2(a) (2008).           Accordingly, we deny the petition

for review for the reasons stated by the Board.                  See In re:

Biaka (B.I.A. Nov. 15, 2007).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              PETITION DENIED




                                      2